                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    HELEN DONIER and JEREMIAH DONIER,                   CASE NO. C19-0933-JCC
10                           Plaintiffs,                  MINUTE ORDER
11            v.

12    WASHINGTON STATE DSHS, AGING AND
      LONG-TERM SUPPORT ADMINISTRATION,
13
                             Defendant.
14

15

16          The following Minute Order is made by direction of the Court, the Honorable John C.
17   Coughenour, United States District Judge:
18          This matter comes before the Court on Plaintiffs’ application for court-appointed counsel
19   (Dkt. No. 10). Upon reviewing Plaintiffs’ complaint, the Court concludes that it is appropriate to
20   forward Plaintiffs’ case for further screening by the Federal Bar Association’s Pro Bono Panel.
21   See General Order 10 - 05, August 1, 2010, Section 3(c) (In re Amended Plan for the
22   Representation of Pro Se Litigants in Civil Rights Actions). The Clerk is DIRECTED to forward
23   the necessary materials, including Plaintiffs’ complaint and application for court-appointed
24   counsel (Dkt. Nos. 7, 10) to the Screening Committee for the Pro Bono Panel. The Clerk is
25   further DIRECTED to re-note Plaintiffs’ application for court-appointed counsel (Dkt. No. 10) to
26   August 19, 2019.


     MINUTE ORDER
     C19-0933-JCC
     PAGE - 1
 1        DATED this 17th day of July 2019.

 2                                            William M. McCool
                                              Clerk of Court
 3
                                              s/Tomas Hernandez
 4
                                              Deputy Clerk
 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C19-0933-JCC
     PAGE - 2
